Citation Nr: 1641070	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-10 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 and February 1977 and March 1977.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that additional VA treatment records were submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the March 2014 Statement of the Case (SOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The Board notes that the Veteran filed a Notice of Disagreement (NOD) in March 2014, appealing bilateral hearing loss and tinnitus.  The issue of entitlement to service connection for left ear hearing loss is already on appeal.  In a March 2014 rating decision, service connection for right ear hearing loss and tinnitus were granted.  The March 2014 NOD did not specify if it was appealing the initial ratings and/or effective dates assigned for the right ear hearing loss and tinnitus.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate clarification and action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In his March 2014 Substantive Appeal (on VA Form 9), the Veteran requested a Board videoconference hearing at the RO.  To date, the Veteran has not been scheduled for his clearly requested Board hearing.  Thus, a remand is required in order to afford the Veteran his clearly requested Board videoconference hearing at the local RO in Lincoln, Nebraska.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the local RO in Lincoln, Nebraska, before a Veterans Law Judge.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

